328 So. 2d 862 (1976)
Thomas J. McGOVERN et al., Appellants,
v.
Sam AMIRA, As Director, Officer and Stock-Holder of and On Behalf of Dependable Air-Conditioning & Appliances, Inc., and Amira Air-Conditioning & Appliances, Inc., All Florida Corporations, Appellees.
No. 75-1832.
District Court of Appeal of Florida, Fourth District.
March 12, 1976.
Rehearing Denied April 14, 1976.
Thomas J. McGovern, Fort Lauderdale, for appellants.
Salvatore V. Fiore and Bruno L. Di Giulian of Di Giulian, Spellacy, Bernstein, Lyons & Sanders, Fort Lauderdale, for appellees.
PER CURIAM.
This is an interlocutory appeal from an order granting a temporary injunction. We have considered the record, briefs and oral arguments. It is our opinion that no reversible error has been demonstrated with one exception. The injunction was entered without bond. This was error which must be corrected. The evidence manifestly shows that appellants will incur risks and danger of loss depending on the ultimate outcome of this litigation. F.R.C.P. 1.610(b); International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers, Local Union 390 v. Miami Retail Grocers, 76 So. 2d 491 (Fla. 1954); Von Hagen v. Puntervold, 258 So. 2d 27 (Fla.App. 3rd 1972); Tampa Port Authority v. Deen, 179 So. 2d 416 (Fla.App. 2nd, 1965).
The order is affirmed except as to the requirement that no bond be posted. The cause is remanded with instructions to require *863 an injunction bond for such costs and damages as defendants might suffer in the event it is ultimately determined that the injunction was wrongfully entered.
Affirmed in part and reversed in part, with directions.
WALDEN, C.J., DOWNEY, J., and MORROW, RUSSELL O., Associate Judge, concur.